



Exhibit 10.3


DIRECTOR NOMINATION AGREEMENT




DIRECTOR NOMINATION AGREEMENT, dated as of July 28, 2016 (this “Agreement”), by
and among Kinsale Capital Group, Inc., a Delaware corporation (the “Company”),
Moelis Capital Partners Opportunity Fund I, L.P. and Moelis Capital Partners
Opportunity Fund I-A, L.P. (collectively, together with their respective
Permitted Transferees, the “Moelis Funds”).


WHEREAS, the Company has determined that it is in its best interests to effect
an initial public offering (“IPO”) of shares of common stock, par value $0.01
per share, of the Company (the “Common Stock”); and
 
WHEREAS, in connection with the IPO, the Company and the Moelis Funds desire to
enter into this Agreement setting forth certain rights and obligations with
respect to the nomination of directors to the Board of Directors of the Company
(the “Board”) and other matters relating to the Board from and after the IPO.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:


Section 1.    Definitions. As used in this Agreement, the following terms shall
have the meanings ascribed to them below:


“Affiliate” means, with respect to a specified Person, any Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, the Person specified. For purposes of this
definition, “control” (including the terms “controlling,” “controlled by” and
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.


“By-Laws” means the Amended and Restated By-Laws of the Company, as may be
amended from time to time.


“First Threshold Date” means the first date on which the Moelis Funds cease to
beneficially own 35% or more of the total number of shares of Common Stock
outstanding.


“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, as may be amended from time to time.


“Permitted Transferee” shall mean, with respect to the Moelis Funds, (i) any
Affiliates of the Moelis Funds, which for purposes of this definition only
includes any investment fund or holding company that is directly or indirectly
managed or advised by the same manager or




--------------------------------------------------------------------------------





investment adviser as the Moelis Funds or by an Affiliate of such manager or
investment adviser, and (ii) any member or general or limited partner of the
Moelis Funds.


“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.


“Second Threshold Date” means the first date on which the Moelis Funds cease to
beneficially own 20% or more of the total number of shares of Common Stock
outstanding.


“Third Threshold Date” means the first date on which the Moelis Funds cease to
beneficially own 10% or more of the total number of shares of Common Stock
outstanding.


Section 2.    Board Number; Board Nomination.
(a)Until the First Threshold Date, the Moelis Funds shall have the right (but
not the obligation) pursuant to this Agreement to submit for nomination to the
Board three (3) individuals and the Company shall obtain any necessary approvals
from the Board, the Compensation, Nominating and Corporate Governance Committee
of the Board or other duly authorized committee of the Board and shall include
in the slate of nominees recommended to stockholders of the Company (the
“Stockholders”) for election as a director at any annual or special meeting of
the Stockholders (or, if permitted, by any action by written consent of the
Stockholders) at which directors of the Company are to be elected, the up to
three individuals identified in advance by the Moelis Funds.
(b)    After the First Threshold Date and until the Second Threshold Date, the
Moelis Funds shall have the right (but not the obligation) pursuant to this
Agreement to submit for nomination to the Board two (2) individuals and the
Company shall obtain any necessary approvals from the Board, the Compensation,
Nominating and Corporate Governance Committee of the Board or other duly
authorized committee of the Board and shall include in the slate of nominees
recommended to the Stockholders for election as a director at any annual or
special meeting of the Stockholders (or, if permitted, by any action by written
consent of the Stockholders) at which directors of the Company are to be
elected, the up to two individuals identified in advance by the Moelis Funds.
(c)    After the Second Threshold Date and until the Third Threshold Date, the
Moelis Funds shall have the right (but not the obligation) pursuant to this
Agreement to submit for nomination to the Board one (1) individual and the
Company shall obtain any necessary approvals from the Board, the Compensation,
Nominating and Corporate Governance Committee of the Board or other duly
authorized committee of the Board and shall include in the slate of nominees
recommended to the Stockholders for election as a director at any annual or
special meeting of the Stockholders (or, if permitted, by any action by written
consent of the Stockholders) at which directors of the Company are to be
elected, the one individual identified in advance by the Moelis Funds (any such
individuals identified pursuant to Section 2(a), Section 2(b) or Section 2(c)
hereof, the “Moelis Nominees”).


2











--------------------------------------------------------------------------------





(d)    In the event that the Moelis Funds have nominated less than the total
number of individuals that the Moelis Funds shall be entitled to nominate
pursuant to this Section 2(a), Section 2(b) or Section 2(c), then the Moelis
Funds shall have the right, at any time, to nominate such additional
individual(s) to which the Moelis Funds are entitled, in which case, the Company
shall cause the Board to take all necessary corporate action to (1) increase the
size of the Board as required to enable the Moelis Funds to so nominate such
additional individuals and (2) nominate such additional individuals identified
by the Moelis Funds to fill such newly created vacancies.
(e)    Vacancies arising through the death, resignation or removal of any Moelis
Nominee who was nominated to the Board pursuant to this Section 2, may be filled
by the Board only with a Moelis Nominee, and the director so chosen shall hold
office until the next election and until his or her successor is duly elected
and qualified, or until his or her earlier death, resignation or removal.
(f)    Notwithstanding the provisions of this Section 2, the Moelis Funds shall
not be entitled to designate a Person as a nominee to the Board upon a written
determination by the Compensation, Nominating and Corporate Governance Committee
of the Board or equivalent duly authorized committee of the Board with
nominating responsibility (which determination shall set forth in writing
reasonable grounds for such determination) that such Person would not be
qualified under any applicable law, rule or regulation to serve as a director of
the Company. In such an event, the Moelis Funds shall be entitled to select a
Person as a replacement nominee and the Company shall cause such Person to be
nominated as the Moelis Nominee at the same meeting (or, if permitted, pursuant
to the same action by written consent of the Stockholders) as such initial
Person was to be nominated. Other than with respect to the issue set forth in
the first sentence of this Section 2(f), neither the Company nor any other party
to this Agreement shall have the right to object to any Moelis Nominee.
Notwithstanding anything in this Agreement to the contrary, no Moelis Nominee
shall be required to qualify as an independent director under applicable rules
or regulations of the U.S. Securities and Exchange Commission or a stock
exchange on which shares of Common Stock are listed.
(g)    Until the Third Threshold Date, the Company shall notify the Moelis Funds
in writing of the date on which proxy materials are expected to be mailed by the
Company in connection with an election of directors at an annual or special
meeting of the Stockholders (and the Company shall deliver such notice at least
60 days (or such shorter period to which the Moelis Funds consent, which consent
need not be in writing) prior to such expected mailing date or such earlier date
as may be specified by the Company reasonably in advance of such earlier
delivery date on the basis that such earlier delivery is necessary so as to
ensure that such nominee may be included in such proxy materials at the time
such proxy materials are mailed). The Company shall provide the Moelis Funds
with a reasonable opportunity to review and provide comments on any portion of
the proxy materials relating to the Moelis Nominees or the rights and
obligations provided under this Agreement and to discuss any such comments with
the Company. The Company shall notify the Moelis Funds of any opposition to a
Moelis Nominee in accordance with Section 2(f) sufficiently in advance of the
date on which such proxy materials are to be mailed by the Company in connection
with such election of directors so as to enable the Moelis Funds to propose a
replacement Moelis Nominee, if necessary, in accordance with the terms of this


3











--------------------------------------------------------------------------------





Agreement, and the Moelis Funds shall have 10 business days to identify such
replacement Moelis Nominee.
(h)    The Company shall cause the Board to maintain a Compensation, Nominating
and Corporate Governance Committee and subject to applicable laws and stock
exchange regulations (including any phase in periods or other limitations
thereunder), the Moelis Funds shall have the right (but not the obligation) to
have a Moelis Nominee that is then a director of the Company serve as a member
of the Compensation, Nominating and Corporate Governance Committee.
(i)    In the event that the Moelis Funds cease to have the requisite nomination
rights pursuant to Section 2, the Moelis Funds shall use their best efforts to
cause the applicable Moelis Nominee to resign as promptly as practicable
thereafter.
(j)    So long as this Agreement shall remain in effect, subject to applicable
legal requirements, the By-Laws and the Certificate of Incorporation shall
accommodate and be subject to and not in any respect conflict with the rights
and obligations set forth herein.
Section 3.    Miscellaneous.
(a)    Effective Date. This Agreement shall become effective upon the closing of
the IPO.
(b)    Governing Law. This Agreement and the rights and obligations of the
parties hereto and the Persons subject hereto shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Delaware,
without giving effect to the choice of law principles thereof.
(c)    Certain Adjustments. The provisions of this Agreement shall apply to the
full extent set forth herein with respect to any and all shares of capital stock
of the Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in exchange for, or in substitution for the shares of Common Stock, by
combination, recapitalization, reclassification, merger, consolidation or
otherwise and the term “Common Stock” shall include all such other securities.
(d)    Enforcement. Each of the parties hereto agrees that in the event of a
breach of any provision of this Agreement, the aggrieved party may elect to
institute and prosecute proceedings in any court of competent jurisdiction to
enforce specific performance or to enjoin the continuing breach of this
Agreement. Such remedies, however, shall be cumulative and not exclusive, and
shall be in addition to any other remedy which any party hereto may have.
(e)    Jurisdiction. In any judicial proceeding involving any dispute,
controversy or claim arising out of or relating to this Agreement, each of the
parties hereto unconditionally accepts the non-exclusive jurisdiction and venue
of any United States District Court located in the State of Delaware, or of the
Court of Chancery of the State of Delaware, and the appellate courts to which
orders and judgments thereof may be appealed. In any such judicial proceeding,
each of the parties hereto agrees that in addition to any method for the service
of


4











--------------------------------------------------------------------------------





process permitted or required by such courts, to the fullest extent permitted by
law, service of process may be made by delivery provided pursuant to the
directions in Section 3(h). EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.
(f)    Successors and Assigns. Except as otherwise provided herein, the
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, legal representatives, successors
and permitted assigns.
(g)    Entire Agreement; Termination. This Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subject matter hereof and supersedes all prior oral or written (and all
contemporaneous oral) agreements or understandings with respect to the subject
matter hereof. This Agreement shall terminate and be of no further force and
effect at such time as the Moelis Funds cease to beneficially own at least 10%
of the total number of shares of Common Stock outstanding.
(h)    Notices. All notices, requests, demands, waivers, consents and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed by certified or registered mail with postage prepaid, (c)
sent by next-day or overnight mail or delivery with proof of receipt maintained
or (d) sent by fax, to the following addresses (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):
If to the Company:
Kinsale Capital Group, Inc.
2221 Edward Holland Drive, Suite 600
Richmond, VA 23230
Attention: Michael P. Kehoe

with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attention: Dwight S. Yoo
Facsimile No.: (212) 735-2000
If to the Moelis Funds:
c/o Moelis Capital Partners LLC
399 Park Avenue, 6th Floor
New York, New York 10022
Attention: Marie Bober





5











--------------------------------------------------------------------------------





and


c/o Nexphase Capital LLC
399 Park Avenue, 6th Floor
New York, New York 10022
Attention: Joel Killion

with copies (which shall not constitute notice) to:
Ropes & Gray LLP
Prudential Tower, 800 Boylston Street
Boston, MA 02199-3600
Attention: Craig E. Marcus
Facsimile: (617) 235-0514


and


Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036-8704
Attention: Christopher B. Parsons
Facsimile: (646) 728-1588
All such notices, requests, demands, waivers, consents and other communications
shall be deemed to have been received by (a) if by personal delivery, on the day
delivered, (b) if by certified or registered mail, on the fifth business day
after the mailing thereof, (c) if by next-day or overnight mail or delivery, on
the day delivered, or (d) if by fax, on the day delivered, provided that such
delivery is confirmed.
(i)    Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party to assert its or his or her rights hereunder on any occasion or
series of occasions.
(j)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
(k)    Headings. The headings in this Agreement are for the convenience of the
parties only and shall not control or affect the meaning or construction of any
provision hereof.
(l)    Invalidity of Provision. The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.


6











--------------------------------------------------------------------------------





(m)    Amendments and Waivers. The provisions of this Agreement may be amended
at any time and from time to time, and particular provisions of this Agreement
may be waived or modified, with and only with an agreement or consent in writing
signed by each of the parties hereto.
(n)    Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto or Person subject hereto may reasonably request in order
to carry out the intent and accomplish the purposes of this Agreement. The
Company shall not directly or indirectly take any action that is intended to, or
would reasonably be expected to result in, the Moelis Funds being deprived of
the rights contemplated by this Agreement.
(o)    No Third-Party Beneficiaries. This Agreement is not intended to, and does
not, confer upon any Person other than the parties hereto any rights or
remedies.
[Remainder of Page Intentionally Left Blank]
    


7











--------------------------------------------------------------------------------






IN WITNESS WHEREOF this Agreement has been signed by each of the parties hereto,
and shall be effective as of the date first above written.
KINSALE CAPITAL GROUP, INC.

By:
/s/ Bryan P. Petrucelli
 
Name:
 
Bryan P Petrucelli
 
Title:
 
Senior Vice President, Treasurer and
 
 
 
Chief Financial Officer

MOELIS CAPITAL PARTNERS OPPORTUNITY FUND I, L.P.


By:
Moelis Capital Partners Opportunity
 
Fund I LLC, its General Partner
 
 
 
 
By:
Moelis Capital Partners LLC,
 
its Managing Member
 
 
 
 
By:
/s/ Christopher Ryan
 
Name:
 
Christopher Ryan
 
Title:
 
Managing Director

MOELIS CAPITAL PARTNERS OPPORTUNITY FUND I-A, L.P.


By:
Moelis Capital Partners Opportunity
 
Fund I LLC, its General Partner
 
 
 
 
By:
Moelis Capital Partners LLC,
 
its Managing Member
 
 
 
 
By:
/s/ Christopher Ryan
 
Name:
 
Christopher Ryan
 
Title:
 
Managing Director





